Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 15, 2020

                                       No. 04-20-00086-CV

                                     IN RE LMDJ, ET AL.,

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA00216
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER

       Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20
(Tex. Crim. App. 2014); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex.
App.—San Antonio May 21, 2003, no pet.) (mem. op.) (applying Anders procedure in appeal
from termination of parental rights). The State has filed a letter waiving its right to file an
appellee’s brief unless the appellant files a pro se brief.

        If the appellant desires to request the appellate record, she must file the motion requesting
the record within ten (10) days from the date of this order. If appellant desires to file a pro se
brief, she must do so within twenty (20) days from the date of this order. If appellant files a pro
se brief, the State may file a responsive brief no later than twenty (20) days after the date
appellant’s pro se brief is filed in this court. It is further ORDERED that the motion to withdraw,
filed by appellant’s counsel, is HELD IN ABEYANCE pending further order of the court.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court